 
 
I 
111th CONGRESS
2d Session
H. R. 5843 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2010 
Mr. Larsen of Washington (for himself, Mr. Smith of Washington, Mr. Young of Alaska, Mr. Bishop of Georgia, Mrs. McMorris Rodgers, Mrs. Halvorson, Mr. Courtney, Mr. Reyes, Mrs. Blackburn, Mr. Dicks, Mr. Oberstar, Mr. McDermott, Mr. Hastings of Washington, Mr. Filner, Mr. Carter, Ms. Hirono, Mr. Lamborn, Mr. Rehberg, Mr. Skelton, Mr. Gonzalez, Mr. Inslee, and Mr. Reichert) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend title VIII of the Elementary and Secondary Education Act of 1965 to require the Secretary of Education to complete payments under such title to local educational agencies eligible for such payments within 3 fiscal years. 
 
 
1.Timely paymentsSection 8010 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7710) is amended by adding at the end the following:  
 
(d)Timely payments 
(1)In generalSubject to paragraph (2), the Secretary shall pay a local educational agency the full amount that the agency is eligible to receive under this title for a fiscal year not later than September 30 of the second fiscal year following the fiscal year in which such amount has been appropriated if, not later than 1 calendar year following the fiscal year in which such amount has been appropriated, each local educational agency that is eligible to receive funds under this title for such fiscal year submits to the Secretary all the data and information necessary for the Secretary to pay the full amount that the agency is eligible to receive under this title for such fiscal year. 
(2)Payments With Respect to Fiscal Years in Which Insufficient Funds Are AppropriatedFor a fiscal year in which the amount appropriated under section 8014 is insufficient to pay the full amount a local educational agency is eligible to receive under this title, paragraph (1) shall be applied by substituting is available to pay the agency for the agency is eligible to receive each place it appears..  
 
